     Case 2:20-cv-01805-JAM-KJN Document 20 Filed 11/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHELLE OSBORNE,                               No. 2:20-cv-1805-JAM-KJN PS

12                      Plaintiff,                    ORDER

13           v.                                       (ECF Nos. 9, 12, 18.)

14    TRACY POLICE DEPARTMENT, et al.,
15                      Defendants.
16

17          On October 30, 2020 the magistrate judge filed findings and recommendations (ECF No.

18   18), which were served on the parties and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen (14) days. On November 13,

20   2020, plaintiff filed objections to the findings and recommendations (ECF No. 19), which have

21   been considered by the court. This court reviews de novo those portions of the proposed findings

22   of fact to which an objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v.

23   Commodore Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981); see also Dawson v.

24   Marshall, 561 F.3d 930, 932 (9th Cir. 2009). As to any portion of the proposed findings of fact to

25   which no objection has been made, the court assumes its correctness and decides the matter on the

26   applicable law. See Orand v. United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate

27   judge’s conclusions of law are reviewed de novo. See Britt v. Simi Valley Unified School Dist.,

28   708 F.2d 452, 454 (9th Cir. 1983).
                                                      1
     Case 2:20-cv-01805-JAM-KJN Document 20 Filed 11/23/20 Page 2 of 2


 1          The court has reviewed the applicable legal standards and, good cause appearing,
 2   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,
 3   IT IS HEREBY ORDERED that:
 4      1. The findings and recommendations (ECF No. 18) are ADOPTED;
 5      2. Plaintiff’s motion to proceed in forma pauperis (ECF No. 9) is DENIED as moot;
 6      3. Defendants’ motion to dismiss (ECF No. 12) is GRANTED;
 7      4. Plaintiff’s state-law, Title VII, and Monell claims are DISMISSED WITH PREJUDICE;
 8      5. Plaintiff’s Section 1983 claims against the individual defendants are DISMISSED
 9          WITHOUT PREJUDICE; and
10      6. Plaintiff is granted 21 days from the date of this order to amend her Section 1983 claims
11          against the individual officers. Plaintiff shall follow the “Standards for Amendment”
12          section contained in the magistrate judge’s findings and recommendations.
13

14
     DATED: November 20, 2020                      /s/ John A. Mendez
15
                                                   THE HONORABLE JOHN A. MENDEZ
16                                                 UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
